ORDER
PER CURIAM.
Isaac Haley, Jr. appeals the judgment entered on his conviction by a jury of delivery of a controlled substance under § 195.211 RSMo Cum.Supp.1993 and the denial of his 29.15 motion after an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgments affirmed in accordance with Rules 30.25(b) and 84.16(b).